DETAILED ACTION
Status of Claims:
Claims 1-17 are pending.
Claim 1 is amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. The applicant argues that the combination of Sugawara and Stradi does not teach the claimed invention because Stradi teaches a liquid discharge port that is vertically lower than the object discharge port while the instant invention claims an object discharge port that the lower than the liquid discharge port. Although the applicant is correct that one skilled in the art would have been motivated to modify Sugawara by Stradi to result in a screw type separation device that operates with the object (solid) discharge port higher than the liquid discharge port the claims are limited to a device, not a method. The functional limitations of the claims do not add patentable weight to device claims and structurally there is no claimed distinction between the liquid discharge port and the object discharge port. As device and system claims are not limited by the intended use of the device (the object discharge port discharging a solid and the liquid discharge port discharging a liquid) the structural limitations of the claim are met by Sugawara as modified by Stradi. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations) in view of Stradi et al (US 2013/0098765).
 
Regarding Claim 1:
	Sugawara teaches the screw type separation device comprising: a casing (casing 11) (see para. 0034) that has an object input port into which an object is input (input port 11a), and has a separated liquid discharge port (drainage port 11b) (see para. 0035) used for discharging separated liquid that has been separated from the object and has, an object discharge port (port from which sludge is discharged and arrow B) (see para. 0045) used for discharging the object that has been dehydrated; a screw shaft (screw shaft 12) (see para. 0034) provided inside the casing; a first screw blade (first screw blade 13) spirally extending on an outer circumferential surface of the screw shaft; and a second screw blade (second screw blade 14) (see para. 0034) that spirally extends on the outer circumferential surface of the screw shaft and is positioned to face the first screw blade at a predetermined interval therebetween (see para. 0037), wherein the casing has the separated liquid discharge port at one end of the casing, which is along the rotational direction of the screw shaft with respect to the object input port, and the object discharge port at another end of the casing, which is along the rotational direction of the screw shaft with respect to the object input port such that the object discharge port is at an opposite end of the casing from the separated liquid discharge port (object discharge port and separated liquid discharge port are on opposite ends) (see fig. 1).
	Sugawara does not teach a slop setting unit which supports the casing, that sets an axial extending direction of the casing to be inclined or perpendicular to the horizontal plane or that an axial extending direction of the casing is inclined or perpendicular to the horizontal plane, and the separated liquid discharge port is disposed at a position that his higher than the position of the object input port and the object discharge port is disposed at a position that is lower than a position of the object input port in terms of a vertical direction.
	Stradi teaches a screw press with a slope setting unit (feet 19) (see para. 0070) which supports a casing and sets an axial extending direction of the casing to be inclined to the horizontal plane (see para. 0069) such that an axial extending direction of the casing is inclined or perpendicular to the horizontal plane, and the separated liquid discharge port (discharging separated liquid is the intended use) is disposed at a position that his higher than the position of the object input port (the port 6 can be inclined at a higher position) and the object discharge port (discharging solids is the intended use) is disposed at a position that is lower than a position of the object input port in terms of a vertical direction (port 2a).
	Sugawara and Stradi are analogous inventions in the art of screw type separation devices. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the slope setting unit (feet) of Stradi to the casing of Sugawara, resulting in an axial extending direction of the casing is inclined or perpendicular to the horizontal plane, and the separated liquid discharge port is disposed at a position that his higher than the position of the object input port and the object discharge port is disposed at a position that is lower than a position of the object input port in terms of a vertical direction, because it allows the density of the separated sludge to be adjusted (see Stradi para. 0078) and because it is the simple addition of a known feature to a known device, obviously resulting in an adjustable slope, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 2:
	Sugawara, as modified, teaches the screw type separation device according to claim 1, wherein the predetermined interval is formed by faces of the first screw blade and faces of the second blade facing each other (space between blades) (see Sugawara  fig. 1).

Regarding Claim 8:
	Sugawara, as modified, teaches the crew type separation device according to claim 1, comprising: a partition wall part (baffle 15) that is provided for the first space and blocks the object from entering a space positioned at the one end part of the casing with respect to an installation position of the partition wall part (see Sugawara para. 0039).

Regarding Claim 9:
	Sugawara, as modified, teaches the screw type separation device according claim 1, wherein the second screw blade is configured so that a second screw blade end part is positioned at the one end of the casing with respect to a first screw blade end part, and a section from the first screw blade end part to the second screw blade end part is a single screw section in which the second screw blade is provided, but the first screw blade is not provided (one screw blade extends further than the other) (see Sugawara fig. 1).

Regarding Claim 10:
	Sugawara, as modified, teaches the screw type separation device according to claim 9, wherein the second screw blade is shaped to be a ribbon screw blade shape demoting a shape in which an opening (slit 11c) is provided in a region positioned between an outer circumferential part of the second screw blade and the screw shaft at the one end of the casing with respect to the first screw blade end part (see Sugawara fig. 1, para. 0038).

Regarding Claim 12:
	Sugawara, as modified, teaches the wastewater treatment system comprising: a solid-liquid separation tank that separates sludge from organic wastewater; and the screw type separation device according to claim 1, wherein the screw type separation device is configured to be able to concentrate the sludge discharged from the solid-liquid separation tank and to return the separated liquid occurring at a time of concentrating the sludge to the solid-liquid separation tank (see Sugawara para. 0060).

Regarding Claim 13:
	Sugawara, as modified, teaches the wastewater treatment system according to claim 12, wherein the screw type separation device is provided within the solid- liquid separation tank (see Sugawara fig. 10).

Regarding Claim 14:
	Sugawara, as modified, teaches the wastewater treatment system comprising: a reaction tank that performs a bioprocess on organic wastewater; a solid-liquid separation tank that separates sludge from the organic wastewater; and the screw type separation device according to claim 1, wherein the screw type separation device is configured to be able to withdraw and concentrate sludge serving as the object from the reaction tank, to return the concentrated sludge to the reaction tank, and to supply the separated liquid occurring at a time of concentrating the sludge to the solid-liquid separation tank (see Sugawara para. 0065, 0068).

Regarding Claim 15:
	Sugawara, as modified, teaches the wastewater treatment system according to claim 12, wherein the sludge input to the screw type separation device contains no flocculating agent (no flocculating agent is disclosed).

Regarding Claim 16:
	Sugawara, as modified by Stradi, teaches the screw type separation device according to claim 1, wherein the slope setting unit adjusts a slope angle of the casing (see Stradi para. 0071).

Regarding Claim 17:
	Sugawara, as modified by Stradi, teaches the screw type separation device according to claim 1, wherein the slope setting unit is attached to the casing (see Stradi para. 0071, fig. 3)

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations) and Stradi et al (US 2013/0098765) in view of Hunt et al (USPN 4,266,473).

Regarding Claim 3:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not teach a controller that controls rotation of the screw shaft, wherein the controller discharges the object by rotating the screw shaft. Sugawara further teaches that the system is controlled (see para. 0070).
	Hunt teaches a screw type separator comprising a controller (controller 62) that controls rotation of the screw shaft, wherein the controller discharges the object by rotating the screw shaft (see col. 7 lines 24-31).
	Sugawara and Hunt are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art to add the controller of Hunt to the screw shaft of Sugawara because it allows the speed to be controlled (see Hunt col. 7 lines 34-31) and it is the simple additions of a known feature (a controller) to a known device, obviously resulting in speed control with an expectation of success.   The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 4:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not a controller that controls rotation of the screw shaft, wherein the controller dehydrates the object by switching between a rotating state and a stopped state of the screw shaft. Sugawara further teaches that the system is controlled (see para. 0070).
	Hunt teaches a screw type separator comprising a controller (controller 62) that controls rotation of the screw shaft, wherein the controller dehydrates the object by switching between a rotating state and a stopped state of the screw shaft (see col. 7 lines 24-31). Controlling the rotation will have the same effect of dehydrating. 
	Sugawara and Hunt are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art to add the controller of Hunt to the screw shaft of Sugawara because it allows the speed to be controlled (see Hunt col. 7 lines 34-31) and it is the simple additions of a known feature (a controller) to a known device, obviously resulting in speed control with an expectation of success.   The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations) and Stradi et al (US 2013/0098765)in view of Winter et al (USPN 6,706,199)

Regarding Claim 5:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not teach a discharge preventing unit that is connected to the object discharge port and blocks the object prior to the dehydration from being discharged through the object discharge port.
	Winter teaches a screw type separation device comprising a discharge preventing unit (valve 11) that is connected to the object discharge port and blocks the object prior to the dehydration from being discharged through the object discharge port (see col. 9 lines 4-24).
	Sugawara and Winter are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art before the effective filing data of the invention to add the outlet valve of Winter to the discharge port of Sugawara because it is the simple addition of a known valve to a known device, obviously resulting in eh blocking of discharge from the discharge port. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
Claims 6, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/6/2022